UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):April 13, 2012 N-VIRO INTERNATIONAL CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 0-21802 34-1741211 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 2254 Centennial RoadToledo, OH 43617 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(419) 535-6374 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry Into a Material Definitive Agreement On April 13, 2012, the Board of Directors of N-Viro International Corporation, or the Company, approved a plan to modify all Company warrants whose expiration date was before December 31, 2015, by extending that expiration date to December 31, 2015, and to modify all Company warrants, regardless of their expiration date, by reducing the exercise price to $1.00.All other terms and conditions of each class of warrant remain unchanged.In total, 977,122 of the total 1,444,585 warrants were affected by the expiration date extension and all 1,444,585 warrants by the price reduction.Before the reduction, the weighted average exercise price for all warrants was $2.00.Among the warrant holders are current directors and officers of the Company, with details of their changes as follows: before 4-13-12 on or after 4-13-12 director or officer # warrants expiration date (M/Y) exercise price expiration date (M/Y) exercise price Robert Bohmer Aug '16 Aug '16 Mark Hagans Aug '16 Aug '16 James Hartung Jun '12 Dec '15 James Hartung Aug '16 Aug '16 Timothy Kasmoch Mar '13 Dec '15 Timothy Kasmoch Aug '16 Aug '16 Thomas Kovacik Aug '16 Aug '16 James McHugh Aug '16 Aug '16 Carl Richard May '12 Dec '15 Carl Richard Jun '12 Dec '15 Carl Richard Jun '12 Dec '15 Carl Richard Sep '12 Dec '15 Carl Richard Jun '15 Dec '15 Carl Richard Sep '15 Dec '15 Carl Richard Aug '16 Aug '16 Joseph Scheib Jun '12 Dec '15 Joseph Scheib Jun '12 Dec '15 Joseph Scheib Sep '12 Dec '15 Joseph Scheib Dec '14 Dec '15 Joseph Scheib Jan '15 Dec '15 Joseph Scheib Feb '15 Dec '15 Joseph Scheib Apr '15 Dec '15 Joseph Scheib Aug '16 Aug '16 Joseph Scheib Sep '16 Sep '16 GT Item 3.02Unregistered Sales of Equity Securities On April 13, 2012, the Board of Directors of N-Viro International Corporation, or the Company, approved a plan to modify all Company warrants whose expiration date was before December 31, 2015, by extending that expiration date to December 31, 2015, and to modify all Company warrants, regardless of their expiration date, by reducing the exercise price to $1.00.All other terms and conditions of each class of warrant remain unchanged.In total, 977,122 of the total 1,444,585 warrants were affected by the expiration date extension and all 1,444,585 warrants by the price reduction.Before the reduction, the weighted average exercise price for all warrants was $2.00.Among the warrant holders are current directors and officers of the Company, with details of their changes as follows: before 4-13-12 on or after 4-13-12 director or officer # warrants expiration date (M/Y) exercise price expiration date (M/Y) exercise price Robert Bohmer Aug '16 Aug '16 Mark Hagans Aug '16 Aug '16 James Hartung Jun '12 Dec '15 James Hartung Aug '16 Aug '16 Timothy Kasmoch Mar '13 Dec '15 Timothy Kasmoch Aug '16 Aug '16 Thomas Kovacik Aug '16 Aug '16 James McHugh Aug '16 Aug '16 Carl Richard May '12 Dec '15 Carl Richard Jun '12 Dec '15 Carl Richard Jun '12 Dec '15 Carl Richard Sep '12 Dec '15 Carl Richard Jun '15 Dec '15 Carl Richard Sep '15 Dec '15 Carl Richard Aug '16 Aug '16 Joseph Scheib Jun '12 Dec '15 Joseph Scheib Jun '12 Dec '15 Joseph Scheib Sep '12 Dec '15 Joseph Scheib Dec '14 Dec '15 Joseph Scheib Jan '15 Dec '15 Joseph Scheib Feb '15 Dec '15 Joseph Scheib Apr '15 Dec '15 Joseph Scheib Aug '16 Aug '16 Joseph Scheib Sep '16 Sep '16 GT The modification was exempt under Section 4(2) of the Securities Act of 1933, as amended, as a transaction by an issuer not involving a public offering inasmuch as the modification was made for the benefit only of existing warrant holders, and there no warrant issuances to any others. Item 5.02 – Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangement of Certain Officers. (e)Certain compensatory arrangements for our Chief Executive Officer (principal executive officer), our Chief Financial Officer (principal financial officer) and our Executive Vice-President andChief Counsel, have been modified as follows: On April 13, 2012, the Board of Directors of N-Viro International Corporation, or the Company, approved a plan to modify all Company warrants whose expiration date was before December 31, 2015, by extending that expiration date to December 31, 2015, and to modify all Company warrants, regardless of the expiration date, by reducing the exercise price to $1.00.All other terms and conditions of each class of warrant remain unchanged.The warrants owned by the three identified officers and then modified thereto are described below: before 4-13-12 on or after 4-13-12 officer # warrants expiration date (M/Y) exercise price expiration date (M/Y) exercise price Robert Bohmer Aug '16 Aug '16 Timothy Kasmoch Mar '13 Dec '15 Timothy Kasmoch Aug '16 Aug '16 James McHugh Aug '16 Aug '16 GT SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. N-VIRO INTERNATIONAL CORPORATION Dated:April 19, 2012By:/s/James K. McHugh James K. McHugh Chief Financial Officer
